DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Pub no. 2017/0186802 A1).
Regarding claim 1, Huang et al discloses a semiconductor device (fig. 3/fig. 4), comprising: a substrate (404); an intrinsically conductive pad(208) positioned above the substrate(404); a stress relief structure (214a)[0015][0027]positioned above the substrate (404) and distant from the intrinsically conductive pad (208)(fig. 3); and an external bonding structure (306/307)positioned directly above the stress relief structure (214a).
The embodiment of Huang e al (fig. 3/ fig, 4) fails to teach wherein the stress relief structure comprises a conductive frame extending along and parallel with a top surface of the substrate. However, in another embodiment, fig. 5c,Huang et al teaches wherein the stress relief structure (518) comprises a conductive frame [0048] fig. 5c extending along and parallel with a top surface of the substrate (the interconnect wire (108a) of fig. 1 is configured to provide a lateral connection(a connection parallel to an upper surface of the substrate [0017].Using the interconnect wire 108a as a reference to extending along and parallel to the substrate, fig. 5c shows the top surface or top view of 108a having the vias (520) arranged below the interconnect wire (108a)[0048]. Fig. 5C depicts frame  sides of the support structure (518) extending in the first direction(502) that extends along and    parallel to the surface  of the interconnect wire 108a and therefore would extend along and parallel to the substrate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of fig. 3/ fig. 4 with the teaching of embodiment fig. 5c in order to optimize the metal pattern density allowing for a bonding force to be distributed over a larger metal area and thereby reducing integrated chip damage due to bonding stress.
Regarding claim 2, Huang et al teaches wherein the stress relief structure (518) comprises a plurality of insulating segments(insulation segment in 522) positioned within the conductive frame[0048] fig. 5c.  
Regarding claim 3, Huang et al  discloses wherein each of the plurality of
insulating segments ( insulating material 206 within 522) has a square shape and the insulating segments are separated from each other(fig. 5c). 
Regarding claim 6, Huang et al discloses  further comprising a redistribution conductive layer(210a) positioned above the stress relief structure(214a) and the intrinsically conductive pad(208) (fig. 3-4).
Regarding claim 8, Huang et al discloses wherein the external bonding structure (306/307) comprises a bottom bonding layer (306) positioned directly above the stress
relief structure (214a) and a top bonding layer (307) positioned above the bottom bonding layer (306) fig. 4.
Claims 11 & 12 /are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Pub no. 2017/0186802 A1) in view of Nakajima (US Pub no 2003/0230809 A1)
Regarding claim 11, Huang et al discloses all the claim limitations of claim 8 but fails to teach further comprising a wiring layer positioned on the external bonding structure.
However, Nakajima et al a semiconductor device comprising a wiring layer (51) positioned on a bonding structure (53)[0059][0060] .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Huang et al with a wiring layer as taught by Nakajima et al to provide electrical connection to the outside.
Regarding claim 12, Nakajima et al discloses  wherein a width of the wiring layer (51) is less than a width of the external bonding structure(53) (fig. 1).
Response to Arguments
Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive. Applicant argues In paragraph [0048] of Huang, the exact directions of the first direction 502 and the second direction 504 are not clearly defined. However, paragraph [0027] of Huang teaches that “the one or more via support structures 214a-214b are vertically stacked onto one another.” In other words, the extension of the via 520 of the via support structure 518 should be vertical to the substrate.
 Therefore, both Lee and Huang fail to teach at least the feather that the stress relief structure comprises a conductive frame extending along and parallel with a top surface of the substrate, which is recited in claim 1. 
Examiner notes that  fig. 1, states that  the interconnect wire (108a)is configured to provide a lateral connection(a connection parallel to an upper surface of the substrate [0017].Using the interconnect wire 108a as a reference to extending along and parallel to the substrate, fig. 5c shows the top surface or top view of 108a having the vias (520) arranged below the interconnect wire (108a)[0048]. Fig. 5C depicts frame  sides of the support structure (518) extending in the first direction(502) that extends along and    parallel to the surface  of the interconnect wire 108a and therefore would extend along and parallel to the substrate.  Therefore the rejection is maintained. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813